                      Case 1:19-cv-11045-PAE Document 50
                                                      53 Filed 05/27/20
                                                               05/29/20 Page 1 of 2




 Writer’s Direct Dial: (516) 663-6670
 Writer’s Direct Fax: (516) 663-6870
 Writer’s E-Mail: ttelesca@rmfpc.com


                                                                                           May 27, 2020


         By ECF

         Hon. Paul A. Engelmayer, U.S.D.J.
         United States District Court
         Southern District of New York
         40 Foley Square, Room 2201
         New York, New York 10007

                              Re:        Goat Fashion Limited v. 1661, Inc.
                                         Docket No. 1:19-cv-11045-PAE

         Dear Judge Engelmayer:

                This office represents plaintiff, Goat Fashion Limited (“Plaintiff”), in the
         above-referenced action. We are writing pursuant to Section 6(B) of Your Honor’s
         Individual Rules concerning redactions proposed for materials filed via ECF in
         connection with Plaintiff’s Reply Memorandum in Further Support of Plaintiff’s
         Motion for Preliminary Injunction and supporting declarations (Dkt Nos., 44, 45, 46,
         47, 48, and 49).

               Specifically, Plaintiff seeks leave to file Exhibits 110 through 113 to the
         Declaration of Rebecca Wakeling Benning (Dkt. 47 – 1, 2, 3, and 4), and currently
         viewable on the docket, under seal based on Plaintiff’s designation of such exhibits as
         Confidential pursuant to the parties’ Stipulated Confidentiality Agreement and
         Protective Order, dated April 20, 2020 (Dkt. 24). Exhibits 110 through 113 contain
         commercially sensitive non-public information. We do not seek to file Ms. Wakeling
         Benning’s declaration under seal.

               Plaintiff respectfully requests that the court maintain the unredacted copies
         under seal, pursuant to Section 6(B).




RUSKIN MOSCOU FALTISCHEK
              1 425 R X R P laz a, U nio nda le, N Y 115 56 -1 425   ź
                                                                          516. 663. 6600   ź
                                                                                               2 12. 6 88. 8 300   ź
                                                                                                                        F 5 16. 6 63. 66 01   ź
                                                                                                                                                   w w w . r mf pc . c o m
         Case 1:19-cv-11045-PAE Document 50
                                         53 Filed 05/27/20
                                                  05/29/20 Page 2 of 2




  Hon. Paul A. Engelmayer, U.S.D.J.
  May 27, 2020
  Page 2




        We thank Your Honor for his time and consideration of this request.


                                                     Respectfully submitted,


                                                     By: /s/ Thomas A. Telesca
                                                         Thomas A. Telesca
                                                         Attorney for Plaintiff

  Cc:   All counsel (by ECF)



               *UDQWHG7KH&OHUNRI&RXUWLVLQVWUXFWHGWRVWULNHGRFNHW
               QXPEHUVDQGIURPWKHGRFNHW
               3ODLQWLIILVLQVWUXFWHGWRILOHWKHVHH[KLELWVXQGHUVHDO
               HOHFWURQLFDOO\RQ(&)QRODWHUWKDQ-XQH

                 SO ORDERED.

                                
                           __________________________________
                                 PAUL A. ENGELMAYER
                                 United States District Judge
               0D\




RUSKIN MOSCOU FALTISCHEK
